Citation Nr: 0121885	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right chest with retained foreign body, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1964.

This case returned to the Board of Veterans' Appeals (Board) 
following remand dated in November 2000.  This appeal 
originates from a decision dated in September 1997 by the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 1999, the Board denied 
the veteran's claim for an increase in his rating for 
residuals of a gunshot wound to the right chest with retained 
foreign body and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In May 2000, during the pendency of the appeal, Counsel for 
the veteran and Counsel for the Secretary filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication (Joint Motion).  The Court granted the motion 
and remanded the case to the Board for proceedings in 
accordance with the Joint Motion.  In November 2000, the 
Board remanded this case to the RO for additional action in 
an effort to comply with the Order of the Court.  The 
requested development has been completed to the extent 
possible and the appeal has been returned for further 
appellate review.

Pursuant to the November 2000 remand, the veteran was 
provided the opportunity to submit additional evidence and/or 
argument in support of his claim; he underwent VA muscle and 
respiratory examinations and was informed of the recent 
change in the law pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this regard, the Board 
notes that the requirements of the new law have been complied 
with as the veteran has been notified of the laws and 
regulations applicable to his claim in the statement of the 
case dated in December 1997 and the supplemental statements 
of the case dated in October 1998 and April 2001.  He offered 
testimony at a hearing before a Hearing Officer at the RO in 
April 1998 and at a videoconference hearing before the 
undersigned Member of the Board in May 2000.  Furthermore, as 
noted above, he and his attorney representative have been 
provided numerous opportunities to submit additional evidence 
and argument in support of the pending claim and he has been 
afforded VA examinations, most recently in February 2001.  


FINDINGS OF FACT

1. The veteran's restrictive lung disease is most likely not 
related to the gunshot wound to the right chest with a 
retained metallic foreign body.

2. The residuals of a gunshot wound to the right chest with a 
retained metallic foreign body are manifested by 
complaints of shortness of breath on exertion and include 
a well-healed, nontender scar with no respiratory muscle 
deficit or dysfunction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected gunshot wound to the right 
chest with retained foreign body have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.97, including Diagnostic Codes 5301-5304, 6843, 7804, 
7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran sustained 
an accidental, noncombat, gunshot wound to the left chest 
from a .25 caliber pistol in June 1962.  On physical 
examination when admitted to the post hospital, the veteran 
had a powder burn approximating 5 millimeters in diameter 
around the entrance wound which was on the anterior chest, 5-
6 centimeters to the left of the mid sternal line at the 
level of the 5th rib.  There was no exit wound.  There were 
no breath sounds over the right and left lung bases 
posteriorly with dullness to percussion posteriorly from D-6 
inferiorly.  There was slight to moderate dyspnea with 
tachypnea and splinting, bilaterally.  There was tenderness 
only about the area of the entrance wound.  Heart sounds were 
good with no cardiomegaly or murmur detected.  A chest x-ray 
revealed hemothorax on the right due to the bullet which was 
still within the right chest.  Repeat x-rays initially showed 
the hemothorax to be persistent after repeated thoracenteses 
but this gradually cleared.  A chest x-ray on June 29 showed 
a minimal amount of fluid in the right posterior sulcus.  The 
lung was well expanded and clear with very minimal residual 
reaction at the right base.  The right hemidiaphragm was 
almost completely visualized throughout, and the findings 
were markedly improved.  The veteran was discharged to duty 
with a temporary physical restriction for two months.  The 
final diagnoses included gunshot wound to the anterior area 
of the left chest, and hemothorax on the right secondary to 
the gunshot wound.  

A clinical note dated September 6, 1962, indicated that the 
veteran felt well and was fit to return to full duty.  A 
chest x-ray study at that time was unchanged from earlier 
studies in July, and showed an adhesion at the right lung 
base.  There was no evidence of effusion or other 
abnormality, and the veteran had good lung expansion.  

The veteran was seen on an outpatient basis in October 1962 
for complaints of chest pain.  The veteran reported a sudden 
sharp pain at the "AAL" and ribs when lying down with his 
head to the left.  On examination, there was some tenderness 
in the external oblique area at the rib margin.  The 
disposition was to reassure the veteran.  

The veteran was seen again in October 1963 for complaints of 
low back pain accompanied by a sensation of "stick-pins" 
all over his body.  The veteran appeared nervous and 
stammered, but claimed that he was not nervous.  Chest x-ray 
studies at that time showed no evidence of active disease.  
The impression was muscle spasm, probably on a 
psychophysiologic basis.  

On service separation examination in July 1964, the veteran 
indicated that he had no residual difficulties from the 
gunshot wound.  Chest x-ray studies were normal, except for a 
retained foreign body and blunting of the costophrenic angle.  
Lungs were clear to auscultation, and expansion was equal, 
bilaterally.  The entrance wound was well-healed.  The 
veteran was cleared for separation with no physical 
limitations.  The final diagnoses included old gunshot wound 
to the right chest with no residuals, and retained foreign 
body, right chest.  

When examined by VA in January 1975, the veteran complained 
of back pain and sensitivity to cold in the lower right side 
and back area.  The veteran reported that he had the back 
pain and sensation only with over exertion and when holding 
his shoulder in, but that the pain was bearable.  X-ray 
studies showed the bullet was lodged within the lung in the 
extreme posterior sulcus on the right.  The chest was 
otherwise negative.  The diagnoses included retained bullet 
and low back strain.  Pulmonary function studies at that time 
showed forced expiratory volume-1 (FEV-1) of 3.08, forced 
vital capacity (FVC) of 3.6, and FEV-1/FVC of 85.5 percent.  
The diagnosis was mild, pure restrictive disorder.  

By rating action in January 1975, service connection was 
established for residuals of a gunshot wound to the right 
chest with retained foreign body.  A 20 percent evaluation 
was assigned under Diagnostic Code 6818, effective from 
October 11, 1974.  The 20 percent rating has been carried 
forward to the present appeal.

When examined by VA in May 1997, the veteran complained of 
dyspnea on exertion, sensitivity to cold at the posterior 
right costovertebral angle (the site of the retained bullet), 
and pain with sensitivity in the area with over-exertion.  
The veteran was a lifelong nonsmoker and denied alcohol use.  
He reported no shortness of breath at rest or pedal edema.  
The veteran reported that the dyspnea on exertion was 
occasionally accompanied by slight dizziness, but he denied 
any fever, bronchitis, pneumonia, or asthma.  On examination, 
the veteran was 70 inches tall and weighed 206 pounds.  His 
chest was clear to auscultation.  There was a well-healed, 
nontender scar on the anterior chest wall in the medial 
pectoralis muscle.  There was no tenderness in the right 
posterior costovertebral angle.  The examiner reported 
pulmonary function test results of FVC of 3.2, FEV-1 of 2.7, 
and FEV-1/FVC of 83 percent.  The examiner noted that he had 
compared the current findings with the veteran's last 
pulmonary test in "1974" and that there was no evidence of 
a malignant process.  The examiner noted that scarring and 
fibrosis of the right lower lobe were shown on the prior 
chest x-ray study.  A current chest x-ray study showed a 
metallic foreign body in the right chest with some minor 
pleural thickening.  There were no acute infiltrates or any 
other abnormalities.  The examiner indicated that the 
veteran's restrictive disease was active.  The veteran walked 
four flights of stairs with a pulse oximeter which went from 
97 percent on room air and desaturated to 92 percent at the 
top of the stairs.  The diagnosis was restrictive lung 
disease with progressive deterioration since his last 
examination.  

A cardiopulmonary report conducted in November 1997 was 
received from S. M. Gorman, M.D., in December 1997.  FVC was 
71 percent of predicted, and FEV-1 was 80 percent of 
predicted.  A spirometry test revealed mild restrictive 
ventilatory defect with a small improvement in the FVC on 
exercise.  The impression included diminished aerobic 
capacity but no evidence of myocardial ischemia.  Dr. Gorman 
indicated that there was a decreased cardiac stroke volume 
with exercise which might relate to functional cardiac 
impairment or deconditioning.  Mildly abnormal gas exchange 
and restrictive ventilatory defect was also present.  Dr. 
Gorman indicated that the veteran's elevated total body fat 
also accounted for some decreased aerobic capacity.  Dr. 
Gorman commented that the tests results showed the veteran 
had a class 3 (30-45%) moderate impairment of the whole 
person based on AMA criteria (a copy of that criteria was 
attached to the report).  

The veteran testified at a personal hearing at the RO in 
April 1998 that it took him longer to perform his job as a 
letter carrier because of shortness of breath while walking 
his route.  The veteran reported that he had not lost any 
time at work because of his respiratory problems, but that it 
took him longer to perform his duties.  Mr. [redacted] also 
testified at the personal hearing and raised concerns that 
the VA pulmonary functions tests performed in 1975 and 1997 
were inadequate.  

At the personal hearing the veteran submitted a letter from 
[redacted], Sr., who worked with the veteran as a police 
officer for 12 years beginning in 1970.  Mr. [redacted] related 
that the veteran had told him he was leaving the police force 
for the Postal Service because of a number of problems, 
including health concerns relating to his shortness of 
breath.  

An undated note from Dr. Gorman indicated that the veteran 
had decreased exercise capacity, restrictive ventilatory 
defect (decreased vital lung capacity) with abnormal gas 
exchange, and diminished cardiac output.  Dr. Gorman also 
indicated that increased body fat was present but was not the 
whole picture.  

When examined by VA in May 1998, the veteran complained of 
progressive exertional dyspnea.  The veteran reported that he 
had not lost any time at work because of his service-
connected disability, but noted that his ability to perform 
his job had diminished over the past several years.  He 
reported shortness of breath while walking on an incline, and 
difficulty carrying his bag up hills.  The veteran denied any 
history of a cough, sputum, or hemoptysis, and he had no 
problems with his appetite; he did note that his dyspnea was 
worse after meals.  The veteran reported that he was able to 
walk 1/2 to 1 mile at a reasonable pace before becoming 
breathless, and that he was able to walk up one flight of 
stairs without difficulty.  He denied any history of asthma 
or nonexertional arrhythmia.  The veteran reported that he 
was not currently being treated in any way for his symptoms 
and had not been incapacitated by his breathing at any time.  

On examination, the veteran weighed 206 pounds and his blood 
pressure was 170/96.  He had a rather thick neck with a small 
oral opening, and no lymph nodes were noted in the cervical 
spine.  Cardiovascular examination was essentially normal 
apart from the presence of an S4.  His abdomen was obese, and 
there was no cyanosis, clubbing, or edema of the extremities.  
The examiner indicated that he had reviewed the entire 
record, including the pulmonary function test results from 
May 1997.  The examiner discussed the findings from 
cardiopulmonary exercise testing conducted in May 1998.  
These tests showed that the veteran reached 95 percent of his 
maximum predicted heart rate and 91 percent of his predicted 
maximum oxygen uptake, and that his exercise capacity was 
normal.  His peak O2 pulse was 91 percent of the predicted 
normal, suggesting no impairment of cardiac function.  The 
examiner concluded that the veteran's current symptoms of 
exertional dyspnea were unlikely to be related to his gunshot 
wound.  However, the veteran did have an abnormal ventilatory 
response to exercise, and showed diminished breathing reserve 
to 6 percent, a reduction in tidal volumes at peak exercise 
and consistently elevated ventilatory equivalents for both O2 
and CO2.  These findings were consistent with mild 
restrictive deficits seen on pulmonary testing.  The examiner 
indicated that the etiology of the deficit was not 
immediately clear, but the fact that the veteran had a normal 
diffusing capacity combined with stable oxyhemoglobin 
saturation during exercise made pulmonary vascular disease as 
well as interstitial disease quite unlikely.  His ability to 
reach a predicted VO2 maximum argued against muscle weakness.  
The likelihood was that his restriction was causing abnormal 
ventilatory response and that his restriction itself was a 
function of body habitus.  However, the examiner indicated 
that this was a diagnosis of exclusion, and recommended that 
further testing be undertaken, to include another pulmonary 
function test to eliminate respiratory muscle weakness; a CT 
scan to eliminate the possibility of interstitial lung 
disease, and an oximetry as part of a sleep study to 
determine if he had sleep apnea which could be causing his 
pulmonary vascular disease.  

In an addendum, the examiner noted that the recommended 
studies had been performed and he discussed the results of 
each test as follows:  (Copies of the reports discussed below 
were included in the claims file.)  

Pulmonary function studies in June 1998 showed an FEV-1 of 
2.54 or 80% of predicted, and FVC was 2.96, or 68% of 
predicted.  Both scores were reduced by approximately 8% from 
the values in 1997.  Total lung capacity was reduced to 4.18, 
or 60% of predicted, from 5.2 liters in 1997.  The veteran's 
diffusing capacity remained normal or supranormal when 
corrected for lung volume.  Maximal inspiratory and 
expiratory mouth pressure was completely within normal range.  
The pulmonary tests showed further evidence over the past 
year of pulmonary restriction and mild loss of function.  
There was, however, no evidence of respiratory muscle 
weakness as a potential cause of the restriction.  

A high resolution CT scan of the veteran's chest in June 1998 
was completely normal.  The examiner concluded that there was 
no evidence of interstitial lung disease or any other 
pulmonary parenchymal abnormalities.  

A sleep study in June 1998 was positive, with an elevation in 
the labored breathing index, which represented a measure of 
discoordination between the movement of the thorax and the 
abdomen, related to upper airway obstruction.  There was also 
a variability in his oxyhemoglobin saturation, but he did not 
have severe oxyhemoglobin desaturation.  For the most part, 
the veteran's saturations varied in the high 80's and low 
90's.  

In discussing the test results, the examiner first noted that 
the veteran's exercise capacity was at the lower limits of 
normal, but still within normal limits.  The veteran's heart 
function was normal, and his limitation to exercise was based 
on pulmonary limitation.  This was most likely related to the 
restriction seen on the pulmonary function tests.  The cause 
of his lung restriction was unclear, but there was no 
evidence for respiratory muscle weakness, interstitial lung 
disease, or structural abnormalities of the chest cage.  The 
evidence pointed to diminished chest wall compliance, which 
was likely related to the veteran's body habitus.  The 
examiner noted that the veteran did have objective 
limitations to breathing, but that these were quite unlikely 
to be related in any way to the gunshot injury in service.  
The pulmonary function studies suggested that this was a 
progressive process and the veteran would need further 
follow-up.  However, the veteran's exercise capacity was 
normal and the abnormality in exercise tolerance appeared to 
be related to his obesity.  Finally, the examiner noted that 
there was good reason to believe that the veteran suffered 
from obstructive sleep apnea.  

The veteran testified at a personal hearing conducted by the 
undersigned Member of the Board sitting in Washington, D.C., 
via videoconference in April 1999.  The veteran's testimony 
was essentially the same as that which was offered at the 
earlier hearing at the RO in April 1998, to the effect that 
he had difficulty breathing which he believed was due to his 
service-connected gunshot wound.  A transcript of the hearing 
was associated with the claims file.  

In January 2001, the veteran submitted a report from Dr. 
Gorman dated in September 2000, which noted the results of 
cardiac and pulmonary stress testing.  The assessment 
indicated that the veteran had a mild reduction in exercise 
capacity and demonstrated a moderate restrictive ventilatory 
defect which improved with exercise.  A mild degree of 
deconditioning was also noted to contribute to the veteran's 
exercise status.

In February and March 2001, the veteran underwent VA muscle 
and respiratory examinations in response to the June 1999 
remand by the Board.  On muscle examination, the veteran 
reported that the area of the right lower back becomes very 
sensitive and the muscles "spasm" in that area, especially 
when it becomes quite cold.  He further noted that he when he 
tried to run, he experienced some pain in the right lower 
back region.  On physical examination, the veteran was found 
to be well-developed and well-muscled and in no acute 
distress.  The anterior thoracic cavity was well muscled with 
no obvious muscle defects.  A small scar was noted on the 
left parasternal region which was not tender to palpation.  
The examiner commented that it was difficult to locate the 
scar where the bullet entered.  Chest expansion was symmetric 
without any defect and the area where the bullet was located 
was nontender to palpation.  Sensation was considered to be 
normal and lung expansion was normal.  Lung sounds were full 
with no adventitious sounds.  The chest cavity, both 
posteriorly and anteriorly, was considered to be normal.  The 
diagnosis/impression was as follows:

Gunshot wound to the chest, entrance [at 
the] left parasternal region, with no 
exit wound.  Bullet residing posteriorly 
on the right side.  I can find no 
evidence of chest wall or chest muscle 
deficits or dysfunction on this 
examination.  Where the bullet is lodged 
in that area posteriorly, apparently 
there is some evidence of muscle spasm 
and sensitivity, especially to cold.  
This may be due to nerve dysfunction 
related to the old gunshot wound.  It is 
certainly a very localized area of 
dysfunction.

On respiratory examination, the veteran's history and 
complaints were reiterated.  On physical examination it was 
noted that while speaking, the veteran did not use accessory 
respiratory muscles.  His lungs were clear to auscultation 
and examination of the chest wall revealed a small, less than 
1 cm. knot of fibrous tissue just medial to the left nipple, 
which represented the bullet wound scar.  The area was not 
tender on examination.  The examiner indicated that after the 
extensive work-up provided to the veteran by VA and Dr. 
Gorman, he would concur with the previous findings that the 
veteran is overweight, which could be an etiological factor 
in his restrictive lung disease.  He also has obstructive 
sleep apnea which may also contribute to restrictive lung 
disease.  The examiner further noted that while the findings 
on examination by Dr. Gorman reflect a significant change in 
FVC and FEV-1 in comparison to the previous studies performed 
by VA in 1998, he did not feel any additional diagnostic 
testing was warranted.  He indicated that the veteran has a 
restrictive lung disease and it is most likely caused by his 
body habitus as well as some underlying obstructive sleep 
apnea.  

In addition, the examiner commented that he did not find any 
muscle tenderness in the area of the bullet entry and that 
upon review of the previous high resolution CT scan, the 
bullet is clearly in the veteran's right pleural space and 
does not seem to be impinging on any vital organs or blood 
vessels.  While there appeared to be some scarring in the 
immediate area surrounding the bullet, the examiner indicated 
that he did not think the extent of the veteran's restrictive 
lung disease could be explained by the small amount of 
scarring due to the residual bullet.

The examiner concluded that the veteran has restrictive lung 
disease, most likely not related to the residual bullet and 
bullet wound.  Furthermore, there was no evidence that the 
veteran has any muscle damage or respiratory muscle damage or 
impairment.

II.  Analysis

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone 
multiple VA examinations, VA outpatient treatment records and 
private examination records have been obtained, and he has 
provided testimony at personal hearings before the RO in 
April 1998 and before the undersigned Member of the Board via 
videoconference in April 1999.  The record is complete and 
the Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

As noted above, the veteran's pulmonary gunshot wound 
residuals were previously assigned a 20 percent rating under 
Diagnostic Code 6818.  On October 7, 1996, new regulations 
promulgated by VA for rating service-connected respiratory 
disorders became effective.  The new criteria deleted 
Diagnostic Code 6818 which were the criteria for evaluating 
pleural cavity injury.  The term "pleural cavity injury" 
was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned Diagnostic Code 
number 6843.  Pleural cavity injuries and other disorders 
under Diagnostic Codes 6840 through 6845 are now evaluated 
under a general rating formula for restrictive lung disease. 
The veteran filed his claim for an increased rating in April 
1997.  Accordingly, the Board must apply the revised rating 
criteria in evaluating his claim for increase.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The revised criteria for rating respiratory disorders, 
effective October 7, 1996 are as follows:  

FEV-1 less than 40 percent of predicted value, or; the ratio 
of 
   Forced Expiratory Volume in one second to Forced Vital 
   Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
   Capacity of the Lung for Carbon Monoxide by the Single 
   Breath Method (DLCO (SB)) less than 40-percent predicted, 
   or; maximum exercise capacity less than 15 ml/kg/min 
oxygen 
   consumption (with cardiac or respiratory limitation), or; 
   cor pulmonale (right heart failure), or; right ventricular 
   hypertrophy, or; pulmonary hypertension (shown by Echo 
   or cardiac catheterization), or; episode(s) of acute 
respiratory 
   failure, or; requires outpatient oxygen 
therapy................................................. 100
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
   55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
   maximum oxygen consumption of 15 to 20 ml/kg/min 
   (with cardiorespiratory 
limit)..............................................................   60
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
   70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.....................................   30
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
   80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.....................................   10

Or rate primary disorder.  
Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or 
     without pleurocutaneous fistula, until resolved.  
Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 
     percent shall be assigned as of the date of hospital 
admission and shall continue 
     for three months from the first day of the month after 
hospital discharge.  
Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in 
     lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of 
     excursion of diaphragm or of lower chest expansion shall 
be rated at least 20-
     percent disabling. Disabling injuries of shoulder girdle 
muscles (Groups I to IV) 
     shall be separately rated and combined with ratings for 
respiratory involvement.  
     Involvement of Muscle Group XXI (DC 5321), however, will 
not be separately 
     rated.  

Initially, the Board notes that the veteran was afforded 
multiple VA examinations in conjunction with his current 
appeal, including a comprehensive evaluation by a pulmonary 
specialist, a CT scan, and a sleep study to determine the 
etiology and severity of his respiratory symptoms as well as 
follow-up examinations in February and March 2001 in an 
effort to determine the exact nature of his service-connected 
disability.  The findings from all of these examinations were 
not significantly dissimilar, though on pulmonary function 
testing in 1998, a slight decrease in respiratory function 
was noted.  That test revealed FEV-1 results which were 80 
percent of those predicted, and the ratio of FEV-1 to FVC was 
86 percent.  Those findings were clinically noted as 
indicative of mild obstructive ventilatory defect.  A CT scan 
of the veteran's chest showed no evidence of interstitial 
lung disease or any other pulmonary parenchymal 
abnormalities.  

Upon consideration of all the evidence of record, the Board 
finds that the 20 percent rating currently assigned to the 
residuals of the veteran's gunshot wound to the right chest 
with retained metallic foreign body, is appropriate.  While 
the record clearly documents the presence of restrictive lung 
disease, and private pulmonary function testing conducted in 
September 2000 indicated a change in FVC and FEV-1 in 
comparison to studies performed by VA in 1998, after 
extensive examination and testing as summarized above, VA 
examiners in 1998 and again in February and March 2001 
indicated that this breathing limitation, is more likely not 
related to his service-connected gunshot wound.  Moreover, 
the VA pulmonary specialists concluded that the veteran's 
respiratory problems were more a function of "body habitus" 
complicated by his obesity and probable obstructive sleep 
apnea and were "quite unlikely to be related in any way to 
his gunshot wound injury suffered while in the service."  
Nevertheless, the medical evidence presented, including that 
supplied by Dr. Gorman, indicates that the veteran's lung 
fields are clear, and his pulmonary function test showed only 
a mild restrictive ventilatory defect.  Significantly, the 
Board notes that were it not for the fact that he has a 
retained metallic foreign body in his chest, his mild 
ventilatory defect would be consistent with the assignment of 
a 10 percent rating under Diagnostic Code 6843 (albeit the 
veteran's 20 percent rating is considered to be "protected" 
since it has been in effect for more than 20 years and cannot 
be reduced).  See 38 C.F.R. § 3.951(b) (2000).  In reaching 
this conclusion, the Board has considered whether there is 
evidence of muscle impairment attributable to the gunshot 
wound such to warrant separate ratings pursuant to Diagnostic 
Code 6843, Note 3.  However, consistent with the evidence of 
record as a whole, on VA examinations in February and March 
2001, the examiners found no evidence of "chest wall or 
chest muscle deficits or dysfunction" and no evidence that 
the veteran has "any muscle damage or respiratory muscle 
damage or impairment."  Accordingly, the record does not 
support entitlement to an increased evaluation on the basis 
of muscle impairment attributable to the gunshot wound.

The Board has also considered whether the veteran might be 
eligible for a higher disability rating under other 
potentially applicable Diagnostic Codes for respiratory 
disorders, but determines that Diagnostic Code 6843 is the 
most appropriate Code for evaluation of this disability.  The 
evidence of record in this case simply does not demonstrate 
the presence of symptoms which would be more appropriately 
evaluated under an alternate Code.

Finally, consideration has been given to whether a separate 
compensable rating is warranted for the gunshot wound scar.  
See Esteban v. Brown, 6 Vet. App. 259 (1994), Diagnostic Code 
7804.  However, as noted above, the veteran's gunshot wound 
scar has consistently been described on medical examination 
as well-healed and nontender to palpation.  More recently, a 
VA examiner has commented that the scar itself is difficult 
to locate.  Additionally, the medical evidence of record 
documents no evidence of any functional impairment 
attributable to the scar and while the veteran has reported 
somewhat vague symptoms of sensitivity to cold and muscle 
spasm in the area of the wound, no underlying pathology has 
been identified.  Although the VA examiner in February 2001 
commented that the veteran's complaints may be due to nerve 
dysfunction related to the old gunshot wound, review of the 
record reveals that on physical examination in February 2001, 
the VA examiner noted no defect in the area of the scar and 
indicated that the veteran's sensation was normal.  These 
findings are consistent with the findings documented within 
the record as a whole as no evidence of any neurological 
impairment has been attributed to the gunshot wound other 
than the above comment.  In the absence of confirmed findings 
of neurological impairment associated with the gunshot wound, 
the Board finds no basis for a separate rating for 
neurological impairment.


ORDER

A disability rating in excess of 20 percent for residuals of 
a gunshot wound to the right chest with retained foreign body 
is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

